DETAILED ACTION
This office action is in response to the amendment filed December 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Drawings
The objection to the drawings under 37 CFR 1.83(a) has been reconsidered in light of the applicant’s arguments filed December 29, 2020 and is hereby withdrawn.

Claim Objections
The previous objection to claim 5 has been obviated by amendment and is therefore withdrawn.
Claim 13 is objected to because of the following informalities:
Claim 13 recites “wherein the first, second, and third gate dielectrics are either silicon oxide or silicon.” However, it appears that an extra word was unintentionally deleted in response to the previous 112(a) rejection. Accordingly, the limitation in question will instead by interpreted as “wherein the first, second, and third gate dielectrics are either silicon oxide or silicon oxynitride.”

Claim Rejections - 35 USC § 112
The previous rejection of claim 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been obviated by amendment and is therefore withdrawn.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim simply 10 repeats the last limitation in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 3, 5-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view or Polishchuk et al. (US 2013/0175604).
Regarding claim 2, Lusetsky discloses a semiconductor device (Figs. 6a and 6b), comprising: 
a non-volatile memory (NVM) transistor (107) including a SONOS or a MONOS type device having a tunnel dielectric layer (203), a charge trapping layer (204) and a blocking dielectric layer (205), and a first gate electrode material (207) in a first region (107) of a semiconductor substrate (101);
a field-effect transistor (FET) of a first type (108/109) including a first gate dielectric (201/501/502) having a first thickness, and a second gate electrode material (503/504/505) in a second region (108-113) of the semiconductor substrate (101); 
a FET of a second type (112/113) including a second gate dielectric (404/501/502) having a second thickness and the second gate electrode material (503/504/505) in the second region (108-113) of the semiconductor substrate (101); and
a FET of a third type (110/111) including a third gate dielectric (403/501/502) having a third thickness and the second gate electrode material (503/504/505) in the second region (108-113) of the semiconductor substrate (101);
the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide);
wherein the first (207) and second (503/504/505) gate electrode materials are different (¶s [0057], [0078] and [0079]);
wherein the first thickness and the second thickness are different than the third thickness (¶ [0073], the dielectric layer 201 may be thicker than the dielectric layer 404, and the dielectric layer 404 may be thicker than the dielectric layer 403).  
Lusetsky, however, does not disclose wherein the blocking dielectric layer comprises a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide; and wherein the charge-trapping layer comprises a first charge-trapping layer that is oxygen-rich, a second charge-trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between the first and second charge-trapping layers. Attention is brought to the Polishchuk reference, which discloses a similar semiconductor device comprising a non-volatile memory (NVM) transistor (Fig. 9B) including a SONOS or a MONOS type device having a tunnel dielectric layer (916), a charge trapping layer (914) and a blocking dielectric layer (918), wherein the blocking dielectric layer (918) comprises a first high dielectric constant (high-k) dielectric layer (918b) disposed overlying a blocking oxide (918a, ¶ [0046]), and a first gate electrode material (920) in a first region of a semiconductor substrate (906); and wherein the 
Regarding claim 3, Lusetsky discloses wherein:
the FET of the first type (108/109) is a high voltage metal-oxide-semiconductor (HV_MOS) transistor (¶ [0037]);
the FET of the second type (112/113) is an input/output metal-oxide-semiconductor (I/O_MOS) transistor (¶ [0038]); and
the FET of the third type (110/111) is a low voltage metal-oxide-semiconductor (LV_MOS) transistor (¶ [0038]).
Regarding claim 5, Lusetsky discloses wherein the NVM transistor (107) is disposed in the first region (107) and the FETs of the first (108/109), second (112/113), and third (110/111) types are disposed in the second region (108-113), and therein the first (107) and second (108-113) regions are both disposed in one single semiconductor die (101).
Regarding claim 6, Lusetsky discloses wherein the first, second and third gate dielectric (201/501/502, 404/501/502 and 403/501/502, respectively) further includes respectively first (201), second (404) and third (403) gate oxide disposed underneath a second high-k dielectric layer (502), and wherein the first gate oxide (201) is thicker than the second gate oxide (404), the second gate oxide (404) is thicker than the third gate oxide (403, ¶ [0073]).
Regarding claim 7, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (¶ [0047]), wherein the MONOS transistor is of p-channel type (¶ [0043]), a gate metal layer therein (920) includes high work function metal (¶ [0047]), wherein the high work function metal includes at least one of aluminum, titanium, tungsten and compounds or alloys thereof (¶ [0047]).
Regarding claim 8, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (¶ [0047]), wherein the MONOS transistor is of n-channel type (¶ [0043]), a gate metal layer therein (920) includes high work function metal (¶ [0047]), wherein the high work function metal includes at least one of aluminum, titanium, tungsten and compounds or alloys thereof (¶ [0047]).
Regarding claim 9, Lusetsky discloses wherein the first thickness of the first gate dielectric (201/501/502) in the HV_MOS transistor (108/109) is in an approximate range of 110 Å to 160 Å (¶ [0075]), and the HV_MOS transistor (108/109) is configured to operate in a voltage range of 4.5V to 12V for program or erase operations of the NVM transistor (¶s [0012] and [0013]).
Regarding claim 10, Polishchuk discloses wherein the charge-trapping layer (914) comprises a first charge-trapping layer (924) that is oxygen-rich, a second charge-trapping layer (926) disposed over the first charge-trapping layer (924) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (924; ¶ [0066]).
Regarding claim 11, Polishchuk discloses wherein the second charge-trapping layer (926) comprises a majority of charge traps in the charge-trapping layer (¶ [0066]).
Regarding claim 12, Polishchuk discloses wherein the NVM transistor (Fig. 9B) further comprises a polysilicon gate (920; ¶ [0065]) disposed overlying the blocking dielectric (918).
Regarding claim 13, Lusetsky discloses wherein the first (201/501/502), second (404/501/502), and third (403/501/502) gate dielectrics are either silicon oxide (¶ [0073], the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide) or silicon oxynitride.

Regarding claim 14, Lusetsky discloses a memory device (Figs. 6a and 6b), comprising:
a substrate (101) disposed within a single semiconductor die;

a plurality of metal-oxide-semiconductor (MOS) transistors (108-113) formed in a second region (108-113) of the substrate (101), wherein the plurality of MOS transistors (108-113) include a high voltage (HV) MOS transistor (108/109), an input-output (I/O) MOS transistor (112/113), and a low voltage (LV) MOS transistor (110/111), a gate dielectric layer (404/501/502 and 403/501/502, respectively) of the I/O MOS, and LV MOS transistors (112/113 and 110/111, respectively) having a distinctively different thickness from the VH MOS transistor (108/109, ¶ [0073]), and each gate dielectric layer of the HV MOS, I/O MOS, and LV MOS transistors (201/501/502, 404/501/502 and 403/501/502, respectively) are with the same dielectric materials (¶ [0073], the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide);
Lusetsky, however, does not disclose wherein at least one NVM transistor comprises a blocking dielectric including a first high dielectric constant (high-K) dielectric layer overlying a blocking oxide having a blocking oxide thickness; and wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge-trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between the first and second charge-trapping layers. Attention is brought to the Polishchuk reference, which discloses a similar memory device comprising a non-
Regarding claim 15, Lusetsky discloses wherein the first gate metal layers (503) of the HV MOS, I/O MOS, and LV MOS transistors (108/109, 112/113 and 110/111, 
Regarding claim 16, Lusetsky discloses wherein the first gate metal layers (503) of the HV MOS, I/O MOS, and LV MOS transistors (108/109, 112/113 and 110/111, respectively) include high work function metal, and wherein the HV MOS, I/O MOS, and LV MOS transistors (109, 113 and 111, respectively) are of p-channel type (¶ [0078]).
Regarding claim 17, Polishchuk discloses wherein the at least one NVM transistor (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), the metal layer (920) including high work function metal (¶ [0047]), and the at least one NVM transistor is of p-channel type (¶ [0043).
Regarding claim 18, Polishchuk discloses wherein the at least one NVM transistor (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), and wherein the metal layer (920) include high work function metal (¶ [0047]) and the at least one NVM transistor is of n-channel type (¶ [0043]).
Regarding claim 22, Lusetsky discloses wherein:
the FET of the first type (108/109) is of n-channel type (108) and the gate metal layer (503) therein includes a low work function metal (¶ [0078]);
the FET of the second type (112/113) is of n-channel type (112) and the gate metal layer (503) therein includes a low work function metal (¶ [0078]);
the FET of the third type (110/111) is of n-channel type (110) and the gate metal layer (503) therein includes a low work function metal (¶ [0078]); and
the low work function metal (503) includes at least one of titanium, lanthanum, aluminum, and compounds or alloys thereof (¶ [0078]).
Regarding claim 23, Lusetsky discloses wherein:
the FET of the first type (108/109) is of p-channel type (109) and the gate metal layer (503) therein includes a high work function metal (¶ [0078]);
the FET of the second type (112/113) is of p-channel type (113) and the gate metal layer (503) therein includes a high work function metal (¶ [0078]);
the FET of the third type (110/111) is of p-channel type (111) and the gate metal layer (503) therein includes a high work function metal (¶ [0078]); and
the high work function metal (503) includes at least one of aluminum, titanium, and compounds or alloys thereof (¶ [0078]).
Regarding claim 24, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (¶ [0047]), wherein the MONOS transistor is of n-channel type (¶ [0043]), a gate metal layer therein (920) includes low work function metal (¶ [0047]), wherein the low work function metal includes at least one of titanium, lanthanum, aluminum and compounds or alloys thereof (¶ [0047]).
Regarding claim 25, Polishchuk discloses wherein at least one of the NVM transistors (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), the metal layer (920) including low work function metal (¶ [0047]) and at least one of the NVM transistor is of n-channel type (¶ [0043]).




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view of Polishchuk et al. (US 2013/0175604), as applied to claim 2, and in further view of Ramkumar (US 8,883,624).
Regarding claim 4, Lusetsky and Polishchuk disclose the semiconductor device of claim 2. They do not, however, specifically disclose wherein the first gate electrode material includes a multilayer gate disposed overlying the blocking dielectric of the NVM transistor, and wherein the multilayer metal gate includes a thick metal layer disposed over a thin metallic layer on the blocking dielectric layer. Attention is brought to the Ramkumar reference, which discloses a similar semiconductor device (Fig. 4H), comprising:
a non-volatile memory (NVM) transistor (206) including a SONOS or a MONOS type device (Col. 3, Lines 5-8) having a tunnel dielectric layer (230; see close-up of layer 226 in Fig. 2E), a charge trapping layer (232; see close-up of layer 226 in Fig. 2E) and a blocking dielectric layer (234 of layer 226 in Fig. 2E and 240 in Fig. 2H), wherein the blocking dielectric layer comprises a first high dielectric constant (high-k) dielectric layer (240) disposed overlying a blocking oxide (234 of layer 226 in Fig. 2E), and a first gate electrode material (244/272) in a first region (208) of a semiconductor substrate; and 
FETs of other types (210a-210c) in a second region (212) of the semiconductor substrate,
wherein the charge-trapping layer (232; see close-up of layer 226 in Fig. 2E) comprises a first charge-trapping layer (232a) that is oxygen-rich, a second charge-trapping layer (232b) disposed over the first charge-trapping layer (232a) 
Ramkumar further discloses wherein the first gate electrode material (244/272) includes a multilayer gate disposed overlying the blocking dielectric (240) of the NVM transistor (206), and wherein the multilayer metal gate (244/272) includes a thick metal layer (272, Col. 12, Lines 40-41) disposed over a thin metallic layer (244, Col. 12, Lines 20-29) on the blocking dielectric layer (240). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky and Polishchuk to include wherein the first gate electrode material includes a multilayer gate disposed overlying the blocking dielectric of the NVM transistor, and wherein the multilayer metal gate includes a thick metal layer disposed over a thin metallic layer on the blocking dielectric layer, as taught by Ramkumar, in order to control the work function of the gate by adjusting the thickness of the thin metallic layer. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view of Ramkumar (US 8,883,624) and Polishchuk et al. (US 2013/0175604).
Regarding claim 19, Lusetsky discloses a semiconductor system (Figs. 6a and 6b), comprising:
a system-on-chip (SOC) device (112/113); 
a plurality of logic devices (108-111); and 
an embedded non-volatile memory (NVM) device (107) disposed within one single semiconductor die (101), wherein:

the SOC device and the plurality of logic devices (108-113) include high voltage (HV) metal-oxide-semiconductor (MOS) transistors (108/109), input-output (I/O) MOS transistors (112/113), and a low voltage (LV) MOS transistors (110/111), wherein gate dielectric (201/501/502, 404/501/502 and 403/501/502, respectively) of each of the HV MOS, I/O MOS, and LV MOS transistors (108/109, 112/113 and 110/111, respectively) includes a second high-K dielectric layer (502), and wherein the gate dielectric (201/501/502) of the HV MOS transistors (108/109) are thicker than the gate dielectric (404/501/502) of the I/O MOS transistors (112/113), and the gate dielectric (404/501/502) of the I/O MOS transistors (112/113) are thicker than the gate dielectric (403/501/502) of the LV MOS transistors (110/111; ¶ [0073]), and wherein the gate dielectric (403/501/502) of the LV MOS transistors include nitrided silicon oxide (501, ¶ [0076]).
Lusetsky, however, does not disclose the blocking dielectric including a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the HV MOS transistors; wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge-trapping layer 
a system-on-chip (SOC) device (210b); 
a plurality of logic devices (210a/210c); and 
an embedded non-volatile memory (NVM) device (206) disposed within one single semiconductor die (204), wherein:
the embedded NVM device (206) includes a plurality of metal-oxide-nitride-oxide-semiconductor (MONOS) transistors (206; Col. 3, Lines 5-8), where at least one MONOS transistor (206) includes a first metal gate layer (244) overlying a blocking dielectric (234 of layer 226 in Fig. 2E and 240 in Fig. 2L) including a first high dielectric constant (high-k) dielectric layer (240) disposed overlying a blocking oxide (234 of layer 226 in Fig. 2E) having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the logic transistors; 
wherein the charge-trapping layer (232; see close-up of layer 226 in Fig. 2E) comprises a first charge-trapping layer (232a) that is oxygen-rich, a second charge-trapping layer (232b) disposed over the first charge-trapping layer (232a) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (232; Col. 5, Line 60 - Col. 6, Line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky to include the NVM 
Lusetsky and Ramkumar still do not disclose wherein a thin oxide layer formed between the first and second charge-trapping layers. Attention is brought to the Polishchuk reference, which discloses a similar semiconductor system comprising a non-volatile memory (NVM) transistor (Fig. 9B) including a first metal gate (920) overlying a blocking dielectric (918) including a first high-dielectric constant (high-k) layer (918b) disposed overlying a blocking oxide (918a) having a blocking oxide thickness; and wherein the NVM transistor (Fig. 9B) comprises, wherein the NVM transistor (Fig. 9B) comprises a charge trapping layer (914), the charge-trapping layer (914) comprising a first charge-trapping layer (924) that is oxygen-rich and a second charge-trapping layer (926) disposed over the first charge-trapping layer (924) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (924; ¶ [0066]), wherein a thin oxide layer (928) formed between the first (924) and second (926) 
Lusetsky, Ramkumar and Polishchuk also do not disclose wherein a portion of the blocking oxide and a portion of the gate dielectric of the HV MOS transistors are formed simultaneously.  This limitation, however, is a product-by-process limitation which does not impart patentable weight to the device claim.  Applicant is reminded that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Regarding claim 20, Ramkumar discloses wherein the at least one MONOS transistor (206) is of n-channel type (Col. 4, Lines 33-35), and the first gate metal layer (244) includes high work function metal (Col. 8, Lines 27-29).
Regarding claim 21, Lusetsky discloses wherein:
the gate dielectric of the HV MOS transistors (108/109) have a thickness in an approximate range of 110 Å to 160 Å (¶ [0075]), and the HV MOS transistors (108/109) are configured to operate in an approximate range of 4.5V - 
the gate dielectric of the I/O MOS transistors (112/113) have a thickness in an approximate range of 30 Å to 70 Å (¶ [0075]).
Lusetsky, however, does not specifically disclose wherein the gate dielectric of the I/O MOS transistors are configured to operate in an approximate range of 1.6 V - 3.6 V.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system disclosed by Lusetsky to include the I/O MOS transistors operating within the above specified voltage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, it is clear from the disclosure of Lusetsky that the I/O MOS transistors operate at a lower voltage than the "high-voltage MOS transistors."  

Response to Arguments
Applicant’s arguments filed December 29, 2020 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822